DETAILED ACTION
This Office Action is in response to application filed on Jan. 22, 2019.
Claims 1-11 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Ms. Kerry Sisselman (Reg. No. 37,237) on 05/20/2022 to correct minor error regarding to claim 1.
In the claims filed on 01/22/2019, further amend as below:
In claim 1 line 12, c1) should be amended to c2).

Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “analyzing the collected data collected during the period of time P1 by means of an elaboration routine containing two distinct elaboration phases: performing a first elaboration phase, wherein the performance analysis system selects among the collected data a set of data to be analyzed and removes any noisy data from the set of data; performing a second elaboration phase, wherein the performance analysis system correlates, for the set of data, data belonging to different sources, but generated at a same time within the period of time P1 in order to create M-System state data snapshots characterizing the M- System at different times Ti within the period of time P1; starting a runtime phase after the period of time P1, wherein the runtime phase comprises: collecting further data regarding the M-System by means of the performance analysis system during another period of time called P2 which starts after the period of time P1 in order to generate further M- System state data snapshots characterizing the M-System state at different times Tj within the period of time P2; and using the further M-System state data snap-shots as inputs for the model for automatically predicting the performance degradation of the M- System.” as recited in independent claims 1 and 10. Claims 2-9 and 11 are considered allowable by virtue of their dependence on allowable independent claims 1 and 10 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191